Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the communication(s) filed on 12/16/2021. There is a total of 20 claims pending in the Application. Claims 1, 4-7, 9, 12-16, and 18-20 have been amended; no claims have been added or canceled

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 11/05/2019.
INFORMATION CONCERNING CLAIMS:
Claim Interpretation
1.	Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over YANAGIDA “Yanagida” (US 2018/0276118 A1) in view of Jung et al. “Jung” (US 2019/0121728 A1), Matsubara et al. “Matsubara” (US 7,057,937 B1), and JINZENJI “Jinzenji” (US 2017/0109085 A1).
2. 	In regard to claim 1 Yanagida discloses:
“A memory controller (e.g., memory controller 20 in Fig. 1) for controlling a memory device (e.g., NAND memory 10 in Fig. 1) including a plurality of memory blocks (e.g., ¶ 0020, Fig. 1, blocks #B1 to #Bn), the memory controller comprising: a garbage collection controller (e.g., ¶ 0034 comprises Garbage collection or GC units) configured to determine candidate blocks in which a valid data ratio is equal to or less than a predetermined ratio among the plurality of memory blocks (e.g., ¶ 0049, active blocks with lowest valid data ratio), and configured to determine two or more memory blocks as victim blocks among the candidate blocks based on information on memory blocks erasable among the plurality of memory blocks;” (e.g., ¶ 0045, the logical blocks having the same stream ID are selected as the garbage collection source; ¶ 0020, plurality of physical blocks constituting the logical block are simultaneously erased).
“and an operation controller configured to control the memory device to copy valid data stored in the victim blocks to a different memory block’” (e.g., ¶ 0054, read a fixed amount of valid data from the logical block of the garbage collection source…GC write unit 36 controls the memory IF 22 so as to write valid data buffered in the GC buffer 43 into the logical block of the garbage collection destination (S210)). However, Yanagida does not appear to expressly teach while:
Jung discloses: “a valid data is equal to or less than a predetermined ratio among the plurality of blocks,” (e.g., ¶ 0013) ascertaining a free block expectation on blocks of the memory device which have a Valid page count (VPC) ratio which is less than or equal to reference VPC.
	Matsubara discloses: “wherein at least two memory blocks of the victim blocks share a block word line or a global word line,” (e.g., column 27, lines 13-14) simultaneously erasing memory blocks which can share word line.
	Jinzenji discloses: “wherein the valid data ratio indicates a ratio of a number of valid pages to a number of total pages in a memory block.” (e.g., ¶ 0038) valid data ratio is proportion number of valid pages with respect to number of all pages included in the physical block.
Disclosures by Yanagida, Jung, Matsubara, and Jinzenji are analogous because they are in the same field of endeavor and/or solving a similar or common problem.

The motivation for including the VPC as taught by paragraph [0009] of Jung is to provide a memory device in which the minimum performance is ensured by dynamically controlling the execution timing of garbage collection; furthermore, the motivation for including the simultaneously erasing memory blocks sharing the word line as taught by column 27, lines 19-20 of Matsubara is to minimize the memory capacity of the simultaneous erase unit; furthermore the motivation for including the valid data ratio as taught by paragraph [0093 ] of Jinzenji is to suppress error from occurring on the unwritten region when an erasure process is eventually performed.
Therefore, it would have been obvious to combine teachings of Matsubara, Jinzenji, and Jung with Yanagida to obtain the invention as specified in the claim.
3. 	In regard to claim 16 Yanagida discloses: 
“A method (e.g., ¶ 0002; Fig. 5) of operating a storage device including a plurality of memory blocks (e.g., ¶ 0002; Fig. 1), the method comprising: determining candidate blocks in which a valid data ratio is equal to or less than a predetermined ratio among the plurality of memory blocks;” (e.g., ¶ 0049, active blocks with lowest valid data ratio).
(e.g., ¶ 0045, the logical blocks having the same stream ID are selected as the garbage collection source; ¶ 0020, plurality of physical blocks constituting the logical block are simultaneously erased).
“and copying valid data stored in the victim blocks to a different memory block.” (e.g., ¶ 0054, read a fixed amount of valid data from the logical block of the garbage collection source…GC write unit 36 controls the memory IF 22 so as to write valid data buffered in the GC buffer 43 into the logical block of the garbage collection destination (S210)). However, Yanagida does not appear to expressly teach while:
	Jung discloses: “valid data is equal to or less than a predetermined ratio” (e.g., ¶ 0013) ascertaining a free block expectation on blocks of the memory device which have a Valid page count (VPC) ratio which is less than or equal to reference VPC. 
	Matsubara discloses: “wherein at least two memory blocks of the victim blocks share a block word line or a global word line,” (e.g., column 27, lines 13-14) simultaneously erasing memory blocks which can share word line.
	Jinzenji discloses: “wherein the valid data ratio indicates a ratio of a number of valid pages to a number of total pages in a memory block.” (e.g., ¶ 0038) valid data ratio is proportion number of valid pages with respect to number of all pages included in the physical block. The motivation for combining is based on the same rational presented for rejection of the independent claim 1.
4.	In regard to claim 2 Yanagida further teaches: 
(e.g., ¶ 0020).
5.	In regard to claim 3 Yanagida further teaches: 
“wherein the garbage collection controller comprises: a block manager configured to store block management information on the plurality of memory blocks; and a victim block determiner configured to determine the victim blocks based on the block management information.” (e.g., ¶¶ 0043-0044; Fig. 2). Logical Block Address (LBA) associated with stream IDs is written to blocks of NAND memory. The controller determines source or victim blocks to be erased based on the stream IDs.
6.	In regard to claim 4 Yanagida further teaches: 
“wherein the block management information includes: information on the candidate blocks (e.g., ¶ 0039); the information on memory blocks to be simultaneously erasable (e.g., ¶ 0020); and information on the free blocks among the plurality of memory blocks.” (e.g., ¶¶ 0043-0044; Fig. 2). 
7.	In regard to claims 5 and 18 Yanagida further teaches:  
“wherein the victim block determiner is configured to determine the victim blocks in a way that a number of memory blocks to be simultaneously erasable is maximized.” (e.g., ¶ 0020). Physical blocks collected or combined as logical blocks and erased simultaneously. 

“wherein the victim block determiner is configured to determine the victim blocks an amount of valid data stored in the memory blocks to be simultaneously erasable is minimized.” (e.g., ¶ 0020; ¶ 0049, block with least amount of valid data).
9.	In regard to claim 7 Yanagida further teaches:
 “wherein the victim block determiner is configured to determine a number of the victim blocks according to a supply of a free block that is determined based on a number of free blocks among the plurality of memory blocks.” (e.g., ¶ 0013; Fig. 18).
10.	In regard to claim 15 Jung further teaches: 
wherein the candidate blocks comprise memory blocks for which a valid data ratio is equal to or less than a predetermined ratio,” (e.g., ¶ 0013).
Jinzenji discloses: “wherein the valid data ratio indicates a ratio of a number of valid pages to a number of total pages in a memory block.” (e.g., ¶ 0038).
11.	In regard to claim 17 Jung further teaches: 
“simultaneously erasing the victim blocks.” (e.g., ¶ 0013).
 12.	In regard to claim 20 Jung further teaches: 
“determining a reference number of the victim blocks based on a number of free blocks among the plurality of memory blocks, and determining the at least two memory blocks (e.g., ¶ 0013).

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagida in view of Jung and Matsubara.
13. 	In regard to claim 9 Yanagida discloses: 
 “A memory controller (e.g., memory controller 20 in Fig. 1), for controlling a memory device (e.g., NAND memory 10 in Fig. 1) including a plurality of memory blocks (e.g., ¶ 0020, Fig. 1, blocks #B1 to #Bn), the memory controller comprising: 
“configured to determine candidate blocks as the victim blocks based on a comparison between a number of the candidate blocks to be simultaneously erasable among the plurality of memory blocks and the reference number of victim blocks;” (e.g., ¶ 0045, the logical blocks having the same stream ID are selected as the garbage collection source; ¶ 0020, plurality of physical blocks constituting the logical block are simultaneously erased).
“and an operation controller configured to control the memory device to copy valid data stored in the victim blocks to a different memory block.” (e.g., ¶ 0054, read a fixed amount of valid data from the logical block of the garbage collection source…GC write unit 36 controls the memory IF 22 so as to write valid data buffered in the GC buffer 43 into the logical block of the garbage collection destination (S210)). However, Yanagida does not appear to expressly teach while:
Jung discloses: “a garbage collection controller configured to determine a reference number of victim blocks based on a number of free blocks among the plurality of memory blocks,” (e.g., ¶ 0013; Fig. 18) The number of source (e.g., victim) blocks with VPC less than or equal reference VPC ratio determine based number free blocks. 
Matsubara discloses: “wherein at least two memory blocks of the victim blocks share a block word line or a global word line,” (e.g., column 27, lines 13-14) simultaneously erasing memory blocks which can share word line.
Disclosures by Yanagida, Jung, and Matsubara are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the memory system and control method of nonvolatile memory taught by Yanagida to include the VPC disclosed by Jung; furthermore, to include the simultaneously erasing memory blocks sharing the word line taught by Matsubara.
The motivation for including the VPC as taught by paragraph [0009] of Jung is to provide a memory device in which the minimum performance is ensured by dynamically controlling the execution timing of garbage collection; furthermore, the motivation for including the simultaneously erasing memory blocks sharing the word line as taught by column 27, lines 19-20 of Matsubara is to minimize the memory capacity of the simultaneous erase unit.

14.	In regard to claim 10 Yanagida further teaches: 
“wherein the operation controller is configured to control the memory device to simultaneously erase the victim blocks after the valid data is copied to the different memory block.” (e.g., ¶ 0020).
15.	In regard to claim 11 Yanagida further teaches: 
“wherein the garbage collection controller comprises: a block manager configured to store block management information on the plurality of memory blocks; and a victim block determiner configured to determine the victim blocks based on the block management information.” (e.g., ¶¶ 0043-0044; Fig. 2). Logical Block Address (LBA) associated with stream IDs is written to blocks of NAND memory. The controller determines source or victim blocks to be erased based on the stream IDs.
16.	In regard to claim 12 Yanagida further teaches: 
“wherein the block management information includes: information on the candidate blocks (e.g., ¶ 0039); information on memory blocks to be simultaneously erasable among the plurality of memory blocks (e.g., ¶ 0020); and information on the free blocks among the plurality of memory blocks.” (e.g., ¶¶ 0043-0044; Fig. 2). 
17.	In regard to claim 13 Jung further teaches: 
(e.g., ¶ 0013).
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagida in view of Jung and Matsubara as applied to claim 9 above, and further in view of Ki “Ki” (US 2018/0067863 A1).
18.	In regard to claim 14 Yanagida in view of Jung and Matsubara teach all limitations included in claim 9 but don appear to expressly teach while Ki discloses:  	
“wherein the reference number of the victim blocks is determined based on the number of the free blocks” (e.g., ¶ 0090) if number of free block counter is below of a free block threshold number, perform garbage collection to generate additional free blocks to meet the QoS requirements (e.g., number of additional free block to be generated represents reference number of victim blocks).
Disclosures by Yanagida, Jung, Matsubara, and Ki are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the memory system and control method of nonvolatile memory taught by Yanagida to include the VPC disclosed by Jung; furthermore, to include the simultaneously erasing memory blocks sharing the 
The motivation for including the VPC as taught by paragraph [0009] of Jung is to provide a memory device in which the minimum performance is ensured by dynamically controlling the execution timing of garbage collection; furthermore, the motivation for including the simultaneously erasing memory blocks sharing the word line as taught by column 27, lines 19-20 of Matsubara is to minimize the memory capacity of the simultaneous erase unit; furthermore, the motivation for the generating additional free blocks as taught by paragraph [0090] of Ki is to provide sufficient number of free or available blocks according to QoS requirements.
Therefore, it would have been obvious to combine teachings of Ki, Matsubara, and Jung with Yanagida to obtain the invention as specified in the claim.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
1.	The prior art of record does not teach or suggest the combination of limitations including the distinct feature “the first and second memory blocks are simultaneously .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
March 3, 2022